 



Exhibit 10.2
AMENDMENT No. 1
TO
STOCK PURCHASE AGREEMENT
     This Amendment No. 1 (“Amendment”) to that Stock Purchase Agreement (the
“Agreement”) entered into as of the 30th day of January, 2007, by and between
SEMPRA ENERGY, a corporation incorporated under the laws of the State of
California, USA (“Seller”), and Energy West Incorporated, a corporation
incorporated under the laws of the State of Montana, USA (“Purchaser”), is
entered into as of April 11, 2007 by and between Seller and Purchaser. Any
capitalized term used but not defined herein shall have the same meaning as in
the Agreement.
RECITALS
     A. The parties hereto (or their predecessors in interest) have entered into
the Agreement.
     B. The parties hereto desire to amend the Agreement by replacing in
Section 8.7 thereof the amount One Million Five Hundred Thousand Dollars
($1,500,000) with the amount Two Million One Hundred Thousand Dollars
($2,100,000), all as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
AGREEMENT
     1. Maritimes Guarantee. Section 8.7 of the Agreement is hereby amended by
deleting the words “One Million Five Hundred Thousand Dollars ($1,500,000)” and
inserting in their place the words “Two Million One Hundred Thousand Dollars
($2,100,000).”
     2. Effect of Amendment. The Agreement is hereby ratified and confirmed in
all respects, and all terms, conditions and provisions of the Agreement, except
as amended by this Amendment, shall remain in full force and effect.
     3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regards to the
principles of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law.
     4. Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart shall for all purposes be deemed an
original, and all such counterparts shall together constitute but one and the
same Amendment.

 



--------------------------------------------------------------------------------



 



     5. Effective Date. This Amendment is made effective as of the date hereof.
          IN WITNESS WHEREOF, the parties hereto have executed this Amendment,
or caused this Amendment to be duly executed by their respective authorized
officers, as of the day and year first above written.

                      Seller:    
 
                    SEMPRA ENERGY    
 
                    By:   /s/ Mark A. Snell                  
 
          Mark A. Snell, Executive Vice President and Chief Financial Officer  
 
 
                    Dated: April 11, 2007    
 
                    Purchaser:    
 
                    ENERGY WEST INCORPORATED    
 
               
 
  By:       /s/ David A. Certozke                  
 
          David A. Cerotzke, President    
 
                    Dated: April 11, 2007    

2